Citation Nr: 0612238	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1969 rating decision that assigned a 50 percent 
convalescent rating for the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A review of the claims file shows that a claim for a total 
rating based on individual unemployability was received by 
the RO in May 2003.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran seeks to reverse a final March 1969 rating 
decision on the grounds of CUE because his convalescence 
rating should have been 100 percent, rather than the 50 
percent rating granted at that time.  See March 2006 
Appellant's brief.  The representative alternatively argues 
that the RO should have separately rated the veteran's 
various disorders separately in February 1969.  See December 
2003 Statement of Representative in Appeals case.  In making 
this argument, he cites to 38 C.F.R. § 4.28.  

The question before the Board is whether the February 1969 
rating decision was CUE.  Crucial to the claim is the manner 
in which the RO applied the version of 38 C.F.R. § 4.28 which 
was effective in February 1969.  At that time, the RO awarded 
the veteran a 50 percent convalescent rating for injuries 
incurred in Vietnam.  

In February 1969, 38 C.F.R. § 4.28, convalescent ratings from 
date of discharge, read as follows:  

The following ratings may be assigned 
under the conditions stated for 
disability from any disease or injury, in 
the absence of, or in lieu of, ratings 
prescribed elsewhere in the schedule for 
the disability.  

Injuries, recent, unhealed (specify 
anatomical classification and nature of 
traumatism):

With unhealed fractures, continued 
infection, therapeutic immobilization of 
joints, effects of shock, operation, bed 
confinement or weakness, etc., requiring 
continued hospitalization or such as to 
prevent the pursuit of a substantially 
gainful occupation on the part of the 
average person affected, for 6 months - 
100 percent.  

Injuries, recent, unhealed (specify 
anatomical classification and nature of 
traumatism):

Injuries, recent, unhealed, or improving, 
with definitely disabling manifestations 
as in this section but of lesser 
severity, such that resumption of partial 
employment is feasible and advised, for 6 
months - 50 percent.  

Diseases, acute or subacute (specify 
anatomical and etiological 
classification):

With continued infection, weakness, 
constitutional symptoms, limitation of 
physical activity, etc., necessitating 
hospitalization or such as to prevent the 
pursuit of a substantially gainful 
occupation on the part of the average 
person affected, for 6 months - 100 
percent.  

Diseases, acute, subactute, or improving 
with definitely disabling manifestations 
as in this section but of lesser 
severity, such that resumption of partial 
employment is feasible and advised, for 6 
months - 50 percent.  

Note (1).  The ratings in this section 
are applicable for a definite period, 6 
months from the date of discharge from 
the service:  Provided, however, That the 
100 percent rating, but not the 50 
percent rating, may be extended upon 
examination near the expiration of this 
period disclosing persistence of 
disabling symptoms of active disease or 
unhealed injury, for a further period of 
6 months only:  Provided, further, That 
reduction or discontinuance or ratings 
authorized in this section will be in 
order prior to the expiration of the 6-
month period, in the event reports of 
earlier examination or hospitalization 
disclose material improvement, absence of 
or recovery from the actual disease or 
injury.  Reduction or discontinuance 
prior to the expiration of the 6-month 
period will be subject to the provisions 
of § 3.105(e) of this chapter but in no 
event will the ratings specified in this 
section be extended beyond the periods 
cited in this note.  

Note (2).  Diagnosis of disease, injury, 
or residuals will be cited, with 
diagnostic code number assigned from this 
rating schedule for conditions listed.  

Note (3).  Whenever the ratings in this 
section are applied the veteran will be 
specifically notified that his rating is 
for a limited period not to exceed 6 
months, subject to reexamination.  When 
at the end of the 6-month period (or at 
the end of the second 6-month period 
during which the total disability rating 
may be extended) a high degree of 
disability remains which cannot be 
adequately compensated under the rating 
schedule, reference will be made under 
§ 3.321(b) of this chapter.  

In the October 2003 statement of the case (SOC), the RO 
erroneously provided the veteran the current version of 
38 C.F.R. § 4.28 which is significantly different from that 
noted above which was in effect in August 1969.  Hence, the 
RO does not appear to considered the veteran's claim under 
the controlling criteria which were in effect in February 
1969, and the appellant has not been informed of that 
particular regulation.  

The Board observes that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2005).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  A determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior unappealed rating decision.  Id.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

While this claim does not allege that a prior Board decision 
was CUE, the veteran's attention is invited to review 
38 C.F.R. § 20.1403 (2005) which relevantly defines what is 
necessary to find CUE in a prior decision.  In pertinent 
part, the regulation states that if it is not absolutely 
clear that a different result would have ensued then there is 
no clear and unmistakable error.  Further, examples of 
situations that are not clear and unmistakable error include 
a new medical diagnosis that "'corrects"' an earlier 
diagnosis considered in a decision; the Secretary's failure 
to fulfill the duty to assist; and a disagreement as to how 
the facts were weighed or evaluated.  Moreover, a clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  

Accordingly, to ensure due process, this case is REMANDED for 
the following development:

The RO should readjudicate the issue on 
appeal in light of 38 C.F.R. § 4.28 
(1969).   If the benefit sought on appeal 
is not granted in full the RO must issue 
a supplemental SOC (SSOC), which must 
include consideration of the 1969 version 
of 38 C.F.R. § 4.28 .  The RO should 
provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the laws and 
regulations in effect in February 1969, 
to include any other applicable legal 
precedent.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


